UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6198


UNITED STATES OF AMERICA,

                        Plaintiff - Appellee,

          v.

NORMAN ALAN KERR,

                        Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cr-00290-NCT-1; 1:14-cv-1094)


Submitted:   April 16, 2015                 Decided:   April 21, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Norman Alan Kerr, Appellant Pro Se. Robert Albert Jamison Lang,
Assistant United States Attorney, Winston-Salem, North Carolina;
Angela   Hewlett  Miller,   Assistant  United  States  Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Norman Alan Kerr seeks to appeal the magistrate judge’s

order denying his motion seeking to disqualify the United States

Attorney    for    the    Middle      District       of    North    Carolina         and    the

district court judge who presided over his trial and sentencing

from participating in the adjudication of his 28 U.S.C. § 2255

(2012) motion.

     This     court      may     exercise         jurisdiction       only      over    final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral      orders,    28    U.S.C.       § 1292      (2012);    Fed.      R.    Civ.    P.

54(b); Cohen       v.    Beneficial      Indus.      Loan    Corp.,      337 U.S. 541,

545-47 (1949).           The order Kerr seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly,       we     deny       Kerr’s       motion    for     a    transcript         at

government      expense        and     dismiss       the     appeal      for        lack     of

jurisdiction.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this     court    and    argument        would    not     aid   the    decisional

process.



                                                                                    DISMISSED




                                              2